PER CURIAM.
We deny the petitions for writ of certio-rari on the authority of McMahan Construction Company v. Carol’s Care Center, Inc., 460 So.2d 1001 (Fla. 5th DCA 1984), which decision we adopt and approve. We believe the facts of that case, as well as the similar facts involved herein, are distinguishable from prior cases on the issue of the filing of a contractor’s affidavit as a condition to maintaining an action for foreclosure of a mechanic’s lien. See, *894e.g., Leader Mortgage Co. v. Rickards Electric Service, Inc., 348 So.2d 1202 (Fla. 4th DCA 1977).
ANSTEAD and GLICKSTEIN, JJ., and BARKETT, ROSEMARY, Associate. Judge, concur.